COOK, Judge
(concurring in part and dissenting in part):
I am not convinced that the witness sought by the court members would necessarily have been one of the four government witnesses who previously testified or that the testimony would have related to the charges of which appellant was acquitted. Nevertheless, I agree with my Brothers that appellant’s failure to object to the military judge’s misadvice was “consistent with his entire strategy during the trial,” i.e., that of “relying on weaknesses in the prosecution’s case.” 14 M.J. 22, 27. Under these circumstances, I have no hesitancy in holding that appellant has failed to preserve the issue for appeal. Cf. United States v. Head, 6 M.J. 840 (N.C.M.R.1979); United States v. Brumbaugh, 6 M.J. 672 (A.C.M.R.1978), pet. denied, 6 M.J. 290 (C.M. A.1979); United States v. Wolff, 5 M.J. 923 (N.C.M.R.1978), pet. denied, 6 M.J. 305 (C.M.A.1979); United States v. Anderson, 1 M.J. 688 (N.C.M.R.1975).